       Case 19-12378-KBO       Doc 988-4    Filed 05/11/20   Page 1 of 6




                                   Exhibit D

Bardin Hill’s Oct. 14, 2019 DIP Proposal (and Debtors October 15, 2019 Response)
Case 19-12378-KBO   Doc 988-4   Filed 05/11/20   Page 2 of 6
Case 19-12378-KBO   Doc 988-4   Filed 05/11/20   Page 3 of 6
Case 19-12378-KBO   Doc 988-4   Filed 05/11/20   Page 4 of 6
Case 19-12378-KBO   Doc 988-4   Filed 05/11/20   Page 5 of 6
Case 19-12378-KBO   Doc 988-4   Filed 05/11/20   Page 6 of 6
